UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 03-4183



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

           versus


MICHAEL WAYNE GRANGER,

                                               Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(CR-02-144)


Argued:   October 27, 2004                 Decided:   December 8, 2004


Before MOTZ and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


ARGUED: William Fletcher Nettles, IV, Assistant Federal Public
Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Florence, South
Carolina, for Appellant. William Earl Day, II, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Florence,
South Carolina, for Appellee. ON BRIEF: J. Strom Thurmond, Jr.,
United States Attorney, Florence, South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:


      Michael Wayne Granger pled guilty to transporting and shipping

images of child pornography contained on computer diskettes and

stored on the hard drive of Granger’s computer.               See 18 U.S.C.A.

§ 2252A(a)(1) (West Supp. 2004).            Granger, a construction worker,

traveled     from   the   Pensacola,   Florida    area   to   a   job    site    in

Kingstree, South Carolina.           He brought his desktop computer and

various diskettes with him to keep at his hotel.              One of Granger’s

co-workers discovered child pornography while using the computer

and reported the discovery to local law enforcement.               Pursuant to

a   search    warrant,    authorities       discovered   illicit      images     on

diskettes     and   the   computer   itself.      Additional      investigation

revealed that several of these images depicted Granger engaged in

sexual   activity     with   his     daughter,    then   6    years     old,    and

stepdaughter, who was 7.

     The district court imposed a sentence of 180 months (15

years), followed by a three-year term of supervised release.                     In

connection with the term of supervised release, the district court

set several special conditions, including the requirement that

“[t]he defendant shall not possess or use any computer which is

connected or has the capacity to be connected to any network.”

J.A. 71. Granger contends that this prohibition on computer use is

overly broad in that, as a practical matter, it will impair him

from securing gainful employment once he is released.                   Virtually

                                        2
any modern-day employer, Granger points out, will use computers

that are connected or can be connected to a network.

       We review the imposition of special conditions of supervised

release for abuse of discretion.                 See United States v. Dotson, 324

F.3d 256, 259 (4th Cir. 2003).               Although a sentencing court must

impose      various    statutorily      required         conditions     of   supervised

release, see 18 U.S.C.A. § 3583(d) (West 2000 & Supp. 2004), it

also enjoys substantial latitude to “impose any other condition it

considers      to   be    appropriate,       as     long    as   that   condition       is

‘reasonably related’ to the statutory factors referred to in

§    3583(d)(1).”        Dotson,      324   F.3d    at     260   (quoting    18   U.S.C.

§ 3583(d)(1)).        Such factors include “the nature and circumstances

of    the   offense      and    the   history      and     characteristics        of    the

defendant,” 18 U.S.C.A. § 3553(a)(1) (West 2000 & Supp. 2004);

providing      adequate        deterrence,        see       §    3553(a)(2)(B);         and

“protect[ing] the public from further crimes of the defendant,”

§ 3553(a)(2)(C). Additionally, a special condition must “involve[]

no greater deprivation of liberty than is reasonably necessary” to

achieve its intended purpose.               18 U.S.C.A. § 3583(d)(2).

       Granger does not contend that the special condition at issue

here is not reasonably related to the statutory factors.                               See,

e.g., United States v. Rearden, 349 F.3d 608, 620-21 (9th Cir.

2003); United States v. Taylor, 338 F.3d 1280, 1284-84 (11th Cir.

2003) (per curiam).            Rather, he argues that the special condition


                                             3
on computer use following his release from prison is overly broad

and therefore “involves [a] greater deprivation of liberty than is

reasonably necessary.”      18 U.S.C.A. § 3583(d)(2).      Specifically,

Granger argues that this condition will “effectively prevent[]

[him] from earning a living at any occupation where he might have

to access a computer, including a job such as [a] cashier.”        Brief

of Appellant at 7.

      We disagree.      First, the great majority of Granger’s work

history involves manual labor; he has held jobs as a pipe fitter,

driller, and field hand, with only very brief interludes as a

cashier or clerk.      Therefore, he is very much unlike the defendant

in United States v. Holm, 326 F.3d 872, 877-78 (7th Cir. 2003), a

case upon which Granger relies, where the court found an expansive

prohibition on computer use overly broad for a defendant whose work

had   depended   for   decades   on   computerized   telecommunications.

Granger’s ability to return to similar gainful employment would not

be greatly hampered by this special condition.

      Second, the special conditions imposed by the district court,

when read together, allow Granger, once he is released, to obtain

employment with confidence that he is not in violation of the

special conditions of release in that he is required to “work at a

job which must be pre-approved by the probation officer.” J.A. 71.

As noted by the district court, the intended purpose of this

special condition is to take away Granger’s access to the standard


                                      4
medium of exchange for individuals who trade in child pornography

-- the internet, e-mail, and other like forms of communication.

The requirement that Granger seek prior approval of a potential job

will alleviate the burden of having to guess whether working with

a device like a cash register will find him in violation of the

terms   of    his     supervised      release     based    on    an     unexpectedly

hypertechnical interpretation of his special conditions.

      Finally, in imposing the special conditions, the district

court explicitly recognized that Granger has the option of seeking

a modification of this special condition after he is released.

Given   the    rapidly      changing    environment       of    the     internet   and

information technology generally, Granger’s objections rest in

large part on speculation.            It is not possible to anticipate with

any precision the extent to which computer technology 15 years from

now   will    impact    a   worker     of   Granger’s     skills      and   training.

Accordingly, as the district court observed, Granger, if need be,

can seek a modification of this special condition pursuant to 18

U.S.C.A. § 3583(e)(2), which allows a district court to modify

conditions      of     supervised       release      based       upon       “unforseen

circumstances.”        United States v. Balon, 384 F.3d 38, 47 (2nd Cir.

2004) (internal quotation marks omitted) (holding that “changing

computer     technology     is   an    appropriate      factor     to    authorize   a

modification     of     supervised      release    conditions         under   Section

3583(e)”).


                                            5
     Thus, we conclude that the district court did not abuse its

discretion in imposing the special condition relating to computer

access.

                                                         AFFIRMED




                                6